Roe, C. J. This is a claim by a State employee for temporary assignment pay allegedly denied her for the sole reason that the appropriation from which it would have been paid lapsed. It is before the Court on a joint stipulation of fact. Although the stipulation recites what the parties believe to be the applicable law, no application of that law was agreed upon. The stipulation reads in relevant part as follows: 1. State of Illinois Personnel Rule 2 — 150 provides as follows: “APPOINTMENT AND STATUS: The following types of appointment may be made by the Director: c. Temporary: For persons in positions to perform temporary or seasonal work. No position shall be filled by temporary appointment for more than 6 months out of any 12-month period.” “1 — 05 DEFINITIONS-. Wherever used in these Rules, Director shall mean the Director of Personnel; and ‘Department’ shall mean the Department of Personnel.” 2. This temporary assignment was not made by the Director of Personnel. However, the Claimant was found, following a second level grievance hearing, to have been temporarily assigned from Clerk Typist III to Corrections Regional Dietary Consultant. Said finding being made on behalf of Gayle M. Franzen, Director, Department of Corrections, as per letter by A. M. Monahan, Deputy Direótor-Operations, Department of Corrections. Rased upon the facts as presented and a plain reading of the personnel rule we must deny this claim. There is no evidence that A. M. Monahan had legal authority to make the appointment nor is there anything in the record to indicaté that Director Franzen, the person on whose behalf A. M. Monahan acted, had such authority. The plain reading of the rules is that such authority was vested in the Director of the Department of Personnel and there is no indication of any action on his part. Claim denied.